On Petition foe a Reheating.
Mitchell, C. J.
It seems hardly necessary to say that the opinion given on the original hearing was not intended to, and does not, in any way alfect the rule upon the subject of interest, as announced in Kilgore v. Powers, 5 Blackf. 22, and the later case of Shaw v. Rigby, 84 Ind. 375 (43 Am. R. 96). These cases hold, in effect, that the interest recoverable on a contract which stipulates the rate to be paid, is at the same rate after as before the maturity of the contract. Obviously, however, these cases do not hold, nor do any others that we are aware of, that in case the contract stipulates *46that a sum of money shall be paid at a certain day, without interest, it shall continue to run indefinitely without interest until payment is enforced. After maturity the money is due upon an instrument in writing, and as there never had been, in the case supposed, any contract rate fixed, the statute fixes the rate at six per cent. This was decided, in effect, in the recent case of Kopelke v. Kopelke, post, p. 435.
In the present case there was no contract fixing the rate of interest between the maker and payees of the note. The stipulation that interest should stop after the death of John and Mary Corey was equivalent to a stipulation that from their death until the maturity of the notes, respectively, the notes should run without interest. After the maturity of the notes, the amount represented by each became money due upon an instrument in writing, and the interest recoverable was controlled by the statute.
Nothing further need be said, except to observe that the original opinion contains no intimation that the appellee might have procured himself to be appointed administrator of the estate in question. It remains true, nevertheless, that any one, no matter where he resides, who shows that he is interested in an estate, and that a necessity exists for the appointment of an administrator, so as to enable persons who are indebted to make payment, may seeure the appointment of an administrator, if none has been appointed, and the statutory time for making application, by those having the preference, has expired.
The petition is overruled.
Filed Dec. 2, 1887.